       Case 7:18-cv-06155-PMH-LMS Document 31 Filed 05/20/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
 NORMA REID-LYNCH,

                                  Plaintiff,
 v.                                                               ORDER

 COSTCO WHOLESALE CORP. and                                      7:18-CV-06155 (PMH)
 BLIZZARD BUSTERS, INC.,

                                     Defendant.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Defendant Costco Wholesale Corp. removed this case from the Supreme Court of the State

of New York, County of the Bronx on July 6, 2018. Doc. 1. Complete diversity existed between

Defendant Costco Wholesale Corp., which is incorporated in Washington and has its principle

place of business in Washington, and Plaintiff, who is a citizen of New York. Id. ¶ 4. On May 19,

2020, after receiving permission from the Court, Plaintiff amended her Complaint to add

Defendant Blizzard Busters, Inc. Doc. 29. Blizzard Busters, Inc. is a New York corporation which

has its principle place of business in New York. Id. ¶¶ 4–5. Thus, complete diversity no longer

exists between Plaintiff and Defendants and the Court does not have subject matter jurisdiction to

adjudicate this case. See 28 U.S.C. § 1332(a) (“The district courts shall have original jurisdiction

of all civil actions where the matter in controversy exceeds the sum or value of $75,000 . . . and is

between—(1) citizens of different States.”).

        Accordingly, pursuant to 28 U.S.C. § 1447, the Court remands this matter to the state court

from which it came. See 28 U.S.C. § 1447(e) (“If after removal the plaintiff seeks to join additional

defendants whose joinder would destroy subject matter jurisdiction, the court may deny joinder,

or permit joinder and remand the action to the State court.”).




                                                        1
      Case 7:18-cv-06155-PMH-LMS Document 31 Filed 05/20/20 Page 2 of 2



       The Clerk is directed to send a copy of this Order to the Supreme Court of the State of New

York, County of Bronx and to close this action. All pending matters are hereby terminated.



                                            SO ORDERED.

Dated: New York, New York
       May 20, 2020
                                            ____________________________
                                            Philip M. Halpern
                                            United States District Judge




                                                2
